
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 648
        [I.D. 042402C]
        New England Fishery Management Council; Public Meeting
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Public meeting.
        
        
          SUMMARY:
          The New England Fishery Management Council (Council) will hold a one-day Council meeting on May 16, 2002, to consider actions affecting New England fisheries in the U.S. exclusive economic zone (EEZ).
        
        
          DATES:
          The meeting will be held on Thursday, May 16, 2002.  The meeting will begin at 9 a.m.
        
        
          ADDRESSES:
          The meeting will be held at the Sheraton Ferncroft Hotel, 50 Ferncroft Road, Danvers, MA 01923; telephone (978) 777-2500.  Requests for special accommodations should be addressed to the New England Fishery Management Council, 50 Water Street, Mill 2, Newburyport, MA 01950; telephone (978) 465-0492.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Paul J. Howard, Executive Director, New England Fishery Management Council, (978) 465-0492.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Thursday, May 16, 2002

        Following introductions, the Council will receive a briefing from NOAA General Counsel and NMFS about litigation concerning Framework Adjustment 33 to the Northeast Multispecies Fishery Management Plan (FMP).  Following this report, the Council will provide time on the agenda for public comments on any issues that are relevant to fisheries management and Council business.  The Council’s Groundfish Committee then will review progress to date on the development of Amendment 13 to the FMP.  This will include a discussion of the timeline for amendment development, identification of a range of potential management programs, review and approval of, for purposes of analysis, the delineation of discrete management areas and preliminary biological objectives for the areas, and a report on the recently held recreational and area management meetings.  Finally, the Council also may develop and approve area management measures, for purposes of analysis and further Council consideration.  The meeting will adjourn after discussing any other business before the Council.
        Although other non-emergency issues not contained in this agenda may come before this Council for discussion, those issues may not be the subjects of formal action during this meeting.  Council action will be restricted to those issues specifically listed in this notice and any issues arising after publication of this notice that require emergency action under section 305(c) of the Magnuson-Stevens Fishery Conservation and Management Act, provided that the public has been notified of the Council's intent to take final action to address the emergency.
        The Council will consider public comments at a minimum of two Council meetings before making recommendations to the NMFS Regional Administrator on any framework adjustment to a fishery management plan.  If the Regional Administrator concurs with the adjustment proposed by the Council, the Regional Administrator may publish the action either as proposed or final regulations in the Federal Register.  Documents pertaining to framework adjustments are available for public review 7 days prior to a final vote by the Council.
        Special Accommodations

        This meeting is physically accessible to people with disabilities.  Requests for sign language interpretation or other auxiliary aids should be directed to Paul J. Howard (see ADDRESSES) at least 5 days prior to the meeting date.
        
          Dated: April 26, 2002.
          Virginia M. Fay,
          Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 02-10950 Filed 5-1-02; 8:45 am]
      BILLING CODE  3510-22-S
    
  